NUMBER 13-09-00618-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                              IN RE: SONNY KING, JR.


                        On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam
       Relator, Sonny King, Jr., pro se, has filed a petition for writ of mandamus with this
Court alleging that respondent, the Honorable Robert C. Cheshire, presiding judge of the

377th Judicial District Court of Victoria County, Texas, abused his discretion by failing to

rule on relator’s “Writ of Right” in trial court cause number 03-10-20-444-D. Relator also

complains that the trial court has neither answered nor responded to his motion to compel

a ruling on his "Writ of Right."
       This Court, having reviewed and fully considered relator’s petition, is of the opinion

that the relator has not shown himself entitled to the relief sought. Accordingly, relator’s

petition for writ of mandamus is DENIED.



                                                                PER CURIAM

Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 13th day of November, 2009.




                                             2